David Newbern, Justice, concurring. There is no way we can avoid the controlling precedent of Rapp v. Kizer, 260 Ark. 656, 543 S.W.2d 458 (1976), thus I concur in the opinion of the majority. Rapp v. Kizer could have been decided on a much more limited, and to me preferable, basis. The granting to the county court of exclusive jurisdiction in matters relating to bastardy, Ark. Const. Art. 7, § 28, did not require custody disputes over so-called “illegitimate” children to be decided in county courts. In my opinion that case should have held that bastardy related matters are those having to do with contested paternity suits. But Rapp v. Kizer is now history and, more importantly, precedent. Perhaps that is fortunate, as it provides a marvellous example of the horrendous problem of concurrent and conflicting jurisdiction with respect to cases pertaining to juveniles existing in our juvenile, county, and chancery courts. It points up clearly and emphatically our need for a family court responsible for all aspects of the law as it relates to juveniles. Our constitution is badly outmoded in this aspect, as it is in some other areas which significantly affect the administration of justice. It is my hope that Arkansas will soon find a way to enact at least a new judicial article to its constitution. Restructuring the courts administering the law on juveniles will surely be an important part of that effort. Hays, J., joins.